Citation Nr: 0933801	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-41 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 2007, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript is associated with the record.  The 
Veterans Law Judge who presided over this hearing has ceased 
his employment with the Board.  In a June 2009 letter, the 
Board notified the Veteran that the law provides that the 
Veterans Law Judge who conducts a hearing in a case shall 
participate in the final determination of the Veteran's 
claim.  38 C.F.R. § 20.707 (2008).  The letter offered the 
Veteran a new hearing and attempted to inform him that if he 
did not respond within 30 days, the Board would assume he did 
not want an additional hearing.  The Veteran has not 
responded to the letter, therefore a decision will be made on 
the appellate record as it is.

This case previously reached the Board in April 2007.  At 
that time, the Veteran's service connection claim for 
hypertension was remanded for further development.  The case 
has been returned to the Board for further appellate 
consideration.  However, in the same decision, the Board 
confirmed the RO's prior denial of service connection for a 
bilateral ankle condition, and for a bilateral knee 
condition.  The Veteran has not challenged the Board's denial 
of service connection for a bilateral ankle condition, and 
for a bilateral knee condition; therefore, only the claim of 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, remains for appellate 
review.

Finally, in his January 2007 statement, the Veteran raised 
the issue of entitlement to service connection for coronary 
artery disease, peripheral neuropathy of the Veteran's upper 
and lower extremities, erectile dysfunction as secondary to 
diabetes mellitus, and posttraumatic stress disorder (PTSD).  
These claims are referred to the RO for the appropriate 
development and consideration.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hypertension.

2.  There is no competent medical evidence showing that the 
Veteran's hypertension is related to service or to his 
service-connected diabetes mellitus or that it was manifested 
within one year of service discharge.


CONCLUSION OF LAW

Hypertension is not due to a service-connected disability or 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2002, 
December 2004, and May 2007.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2006 and May 2007 letters from the RO 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.

With regards to the timing of the VCAA notice related above, 
the Board sees that the RO did not provide the Veteran all 
necessary VCAA notice prior to initially adjudicating his 
claim in February 2003, the preferred sequence.  But in 
Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) clarified that in these situations the VA does 
not have to vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or has since received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after providing 
additional VCAA notice by readjudicating the case by way of 
the final SSOC dated in May 2009.  Therefore, since the VA 
cured the timing error, the Board finds that the VA has 
adequately complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
that any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA medical treatment records, and 
two VA medical examinations.  The Veteran has submitted 
personal statements, hearing testimony, and private medical 
evidence.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has 
been met.

Furthermore, the Board is also satisfied as to substantial 
compliance with its April 2007 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim to the Appeals Management Center 
(AMC) to request treatment records from the treatment center 
in Ft. Myers, Virginia, regarding the time period of 1968-
1971 and from the VA medical center in Gainesville, Florida, 
for the time period of 1997 to 2002.  The Board also remanded 
the claim for a VA medical examination regarding the etiology 
of the Veteran's hypertension and a readjudication of the 
Veteran's claim.  The agency of original jurisdiction (AOJ) 
then complied with the Board remand in May 2007 by requesting 
records from the Gainesville, Florida VA medical center 
(VAMC) covering the period of January 1997 to December 2002.  
The AOJ also requested records relating to the Veteran from 
the Andrew Rader Health Clinic in Ft. Myers, Virginia, 
receiving a negative response from the clinic in August 2008.  
The Veteran was provided the requested VA medical examination 
in April 2009.  The AOJ then proceeded to readjudicate his 
claim in May 2009.  Therefore, the Board's remand directives 
have been complied with.


Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected disability is judged.  Although the VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 
(1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
Veteran to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis for Service Connection and Secondary
 Service Connection for Hypertension

The Veteran contends that his hypertension is either directly 
due to his military service or secondary to his already 
service-connected diabetes mellitus.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such the Board will first address the Veteran's claim for 
direct service connection for hypertension.

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Veteran's VA medical treatment records contain records of 
diagnoses of and treatment for hypertension beginning as 
early as August 1999.  Furthermore, the VA medical 
examinations of January 2003 and April 2009 both diagnose the 
Veteran as having hypertension.  Therefore, there is 
competent evidence that the Veteran is currently experiencing 
hypertension .  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran has indicated that 
his blood pressure was 130/90 upon his release from service 
and that this indicated hypertension.  See the hearing 
transcript pg. 4.  There is no evidence presented that the 
Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See 
Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  
Furthermore, a VA medical examiner, in April 2009, reviewed 
the Veteran's entrance and separation examinations which 
noted the Veteran as having a blood pressure of 110/72 in 
September 1965, and 130/90 in May 1968.  The examiner 
concluded that the Veteran's "contention that BP was 
elevated in service is not substantiated by objective 
evidence."  The examiner went on to state that "BP of 
130/90 on separation is high but the official diagnosis of 
[hypertension] is not made on one reading alone."  With the 
competent medical evidence against a finding of hypertension 
in service, the Board cannot find that the Veteran 
experienced hypertension in service.

Even were the Board to concede an in-service incurrence, the 
Board cannot conclude that there is a connection between the 
Veteran's service and his current hypertension as is required 
by Shedden v. Principi, 381 F.3d at 1167.  In the present 
case, there is no competent medical evidence or opinion in 
the record that relates the Veteran's current hypertension to 
his active service.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As noted above, the AOJ provided a VA medical 
examination in April 2009.  The VA medical examiner reviewed 
the Veteran's treatment records and treatment history and 
concluded that "I cannot resolve this issue without 
resorting to mere speculation."  The examiner's rationale 
for this opinion was that the "[a]vailable medical records 
cite date of onset of Hypertension in early 1980's."  The 
Veteran has indicated his belief that his hypertension is 
connected to his military service.  See the hearing 
transcript pg. 4.  As noted above, there is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  Layno, supra, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that his 
statement is not competent evidence of a connection between 
the Veteran's hypertension and his service.  As there is no 
competent medical evidence of record to indicate that the 
Veteran's current hypertension is due to his military 
service, service connection cannot be granted.

A disorder may also be service-connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has to some extent provided inconsistent 
statements in this area.  At his hearing the Veteran 
indicated that he had high blood pressure at the end of his 
military service.  See the hearing transcript pg. 4.  In 
relating his treatment, however, the Veteran indicated that 
he was first treated for high blood pressure about 2-3 years 
after his military service, then the Veteran indicated that 
he discontinued his treatment until receiving treatment at 
the VA in 1997.  See the hearing transcript pges. 4-9, 25-28.  
This would appear to indicate that the Veteran is not arguing 
that he experienced continuity of symptomatology of his 
hypertension since service.  The Board notes that the 
Veteran's medical record is negative for any complaints or 
records of hypertension until August 1999.  The Veteran's 
separation examination does not contain any diagnosis of 
hypertension, nor do any of the Veteran's STRs contain any 
diagnoses of hypertension.  Even were the Veteran's 
statements at his hearing to be construed to indicate that 
the Veteran experienced hypertension from his period of 
service to the present, the Veteran's treatment records were 
reviewed by a VA medical examiner in April 2009 who concluded 
that the Veteran's "contention that BP was elevated in 
service is not substantiated by objective evidence."  
Considering that the Veteran has indicated that he was not 
treated for hypertension during a substantial period of time 
after his release from service, and that a medical examiner 
concluded that he did not manifest hypertension during 
service, the Board concludes that the record does not 
establish the required continuity of symptomatology necessary 
to establish service connection for hypertension.  Likewise, 
since there is no objective indication of a diagnosis of 
hypertension within one year after service, the Veteran is 
not entitled to application of the presumptive provisions 
either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Veteran has also indicated that his hypertension is the 
result of his service-connected diabetes mellitus.  See the 
Veteran's NOD dated in February 2004.  When claiming service 
connection for a secondary condition, after showing that he 
has the claimed disorder as noted above, the Veteran must 
show that he has a currently service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran 
was service-connected for diabetes mellitus in February 2003.  
Thus, the Veteran is currently service-connected for diabetes 
mellitus.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  The Veteran has indicated that he believes 
that his hypertension is the result of his service connected 
diabetes.  See the Veteran's NOD dated in February 2004, and 
the hearing transcript pg. 10.  As noted above, there is no 
evidence that the Veteran has sufficient medical skill, 
knowledge, or training to reach such a conclusion, thus the 
Veteran's lay opinion is not sufficient in this case to 
provide evidence of a link between the Veteran's hypertension 
and his diabetes mellitus.  See Layno, at 469, supra; see 
also 38 C.F.R. § 3.159(a)(2).  

Furthermore, the RO provided a VA medical examination in 
January 2003 which concluded that the Veteran's 
"hypertension is not etiologically related to his diabetes 
mellitus."  There is no medical opinion of record which 
indicates that the Veteran's hypertension is caused by, 
connected to, or causes any aggravation of the Veteran's 
diabetes mellitus.  Absent any competent evidence of a 
connection between the Veteran's hypertension and his 
service-connected diabetes mellitus, and given the medical 
evidence against such a conclusion, service connection for 
hypertension as secondary to diabetes mellitus cannot be 
granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
hypertension in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for hypertension, on either a direct or 
secondary basis, and there is no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310.


ORDER

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied. 
	



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


